DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ANTHONY et al. (US. 20120253350).
ANTHONY discloses an instrument fig. 1 capable of being used for clamping and trimming the bone tendon portion of a graft to a desired size, comprising in combination: a first elongated handle 16 and a second elongated handle 18; a first finger loop (see modified fig. 2 below) at one end of said first elongated handle and a second finger loop (see modified fig. 2 below) at one end of said second elongated handle; a first partial receptacle 12 at another end of said first elongated handle and a second partial receptacle 14 at another end of said second elongated handle; a hinge 20 interconnecting said handles allowing said partial receptacles to move toward each other to a closed position FIG. 2 and to move away from each other to an open position FIG. 1 in a scissor arrangement upon moving of said finger loops toward each other and away from each other, respectively; each said partial receptacle comprising an upstanding wall (see modified fig. 2 below); at least one of said partial receptacles including a base (see modified fig. 2 below)  extending toward the other said partial receptacle defining a single receptacle when moved to said closed position to receive .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775